UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:January 31, 2013 Item 1. Schedule of Investments EuroPac International Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 91.2% AUSTRALIA– 9.5% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Shopping Centres Australasia Property Group - REIT Woolworths Ltd. BRAZIL– 4.2% Cia Energetica de Minas Gerais - ADR Telefonica Brasil S.A. - ADR CANADA– 17.2% Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Crescent Point Energy Corp. Goldcorp, Inc. Kinross Gold Corp. Major Drilling Group International, Inc. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp. Yamana Gold, Inc. CHILE– 1.9% Aguas Andinas S.A. - A Shares Cia Cervecerias Unidas S.A. - ADR CHINA– 1.1% China Shenhua Energy Co., Ltd. - H Shares FINLAND– 3.1% Fortum OYJ HONG KONG– 2.5% China Mobile Ltd. Jardine Matheson Holdings Ltd. Skyworth Digital Holdings Ltd. JAPAN– 12.8% Asahi Group Holdings Ltd. Isuzu Motors Ltd. ITOCHU Corp. EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) JGC Corp. $ Toyo Suisan Kaisha Ltd. MALAYSIA– 2.1% Malayan Banking Bhd NETHERLANDS– 3.3% Royal Dutch Shell PLC - A Shares NEW ZEALAND– 2.3% Kiwi Income Property Trust - REIT Telecom Corp. of New Zealand Ltd. NORWAY– 12.9% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA* Norwegian Energy Co. AS* Statoil ASA STX OSV Holdings Ltd. Telenor ASA Yara International ASA SINGAPORE– 6.6% Golden Agri-Resources Ltd. Singapore Telecommunications Ltd. Venture Corp. Ltd. SWEDEN– 1.1% Saab A.B. - B Shares SWITZERLAND– 2.6% Nestle S.A. Syngenta A.G. THAILAND– 8.0% Delta Electronics Thai PCL Electricity Generating PCL PTT PCL Thai Beverage PCL EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) THAILAND (Continued) Thai Union Frozen Products PCL $ TOTAL COMMON STOCKS (Cost $66,773,783) Principal Amount SHORT-TERM INVESTMENTS– 10.6% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $8,758,219) TOTAL INVESTMENTS – 101.8% (Cost $75,532,002) Liabilities in Excess of Other Assets – (1.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at period end. See accompanying Notes to Schedule of Investments. EuroPac International Bond Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES– 90.0% AUSTRALIA– 12.5% Australia Pacific Airports Melbourne Pty. Ltd. 7.000%, 8/25/2016 $ CFS Retail Property Trust 5.075%, 8/21/20141 Queensland Treasury Corp. 6.000 %, 6/14/2021 5.750 %, 7/22/2024 Telstra Corp. Ltd. 7.750%, 7/15/2020 CANADA– 2.4% Baytex Energy Corp. 6.625%, 7/19/20222 Ontario Electricity Financial Corp. 8.900%, 8/18/2022 Province of Ontario Canada 1.524%, 10/5/20153 Sherritt International Corp. 7.750%, 10/15/20152 CAYMAN ISLANDS– 3.0% AmBev International Finance Co., Ltd. 9.500%, 7/24/2017 CHILE– 6.8% Bonos del Banco Central de Chile en Pesos 6.000 %, 1/1/2014 6.000 %, 2/1/2016 6.000 %, 3/1/2022 Sociedad Quimica y Minera de Chile S.A. 5.500%, 4/1/20142 Telefonica Moviles Chile S.A. 6.300%, 11/15/2016 CYPRUS– 0.7% Songa Offshore S.E. 12.100%, 11/17/20162, 3 DENMARK– 2.2% Kommunekredit 3.375%, 2/10/2014 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) FINLAND– 6.4% Amer Sports OYJ 3.976%, 4/13/20163 $ Fortum OYJ 2.340%, 9/14/20153 Municipality Finance PLC 2.750%, 9/16/2013 Nordic Investment Bank 5.250%, 2/26/2014 Republic of Finland 1.254%, 1/27/20163 GERMANY– 4.3% KFW 5.000 %, 5/22/2019 3.500 %, 1/22/2021 LUXEMBOURG– 0.9% European Investment Bank 5.000%, 9/18/2013 MALAYSIA– 6.3% Malaysia Government Bond 3.434 %, 8/15/2014 4.160 %, 7/15/2021 Rantau Abang Capital Bhd 4.910%, 8/14/2013 MEXICO– 1.8% Mexican Bonos 6.000%, 6/18/2015 NEW ZEALAND– 11.7% Fletcher Building Industries Ltd. 9.000%, 5/15/20141 Fletcher Building Ltd. 8.500%, 3/15/20151 Fonterra Cooperative Group Ltd. 4.210%, 11/29/20492, 3 New Zealand Local Government Funding Agency 5.000%, 3/15/2019 TCNZ Finance Ltd. 5.250%, 10/25/2019 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) NEW ZEALAND (Continued) Transpower Finance Ltd. 7.190%, 11/12/2019 $ NORWAY– 9.4% Austevoll Seafood ASA 5.970%, 10/15/20183 City of Oslo Norway 4.650%, 11/10/2016 Eksportfinans ASA 2.875%, 11/16/2016 KLP Kommunekreditt AS 2.250%, 9/15/20153 Kommunalbanken AS 2.875%, 5/16/2017 Morpol ASA 7.600%, 2/3/20143 Odfjell S.E. 6.660%, 12/4/20133 STX Europe AS 4.310%, 4/5/20133, 4 POLAND– 4.6% Poland Government Bond 3.980%, 1/25/20183 Poland Government International Bond 3.000%, 9/23/2014 SINGAPORE– 5.8% CapitaLand Ltd. 2.100%, 11/15/20161 Genting Singapore PLC 5.125%, 3/29/20492, 3 Keppel Corp. Ltd. 3.800%, 4/23/20272, 3 Singapore Press Holdings Ltd. 2.810%, 3/2/2015 StarHub Ltd. 3.080%, 9/12/2022 SWEDEN– 5.1% City of Stockholm Sweden 3.000%, 4/3/2017 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) SWEDEN (Continued) Kommuninvest I Sverige 2.750%, 8/12/2015 $ Svensk Exportkredit A.B. 3.900%, 9/16/2016 Tele2 A.B. 4.310 %, 2/24/20173 4.875 %, 5/15/2017 SWITZERLAND– 1.3% OC Oerlikon Corp. A.G. 4.250%, 7/13/2016 THAILAND– 3.1% Bank of Thailand 3.420 %, 8/18/2013 3.033 %, 2/15/20143 Thailand Government Bond 4.250 %, 3/13/2013 3.625 %, 5/22/2015 UNITED STATES– 1.7% Allied Nevada Gold Corp. 8.750 %, 6/1/20192,4 8.750 %, 6/1/20192 TOTAL FIXED INCOME SECURITIES (Cost $84,590,123) SHORT-TERM INVESTMENTS– 8.0% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $7,595,935) TOTAL INVESTMENTS – 98.0% (Cost $92,186,058) Other Assets in Excess of Liabilities – 2.0% TOTAL NET ASSETS – 100.0% $ EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) PLC – Public Limited Company 1 Convertible security. 2 Callable. 3 Variable, floating or step rate security. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 The rate is the annualized seven-day yield at period end. 6 Local currency. See accompanying Notes to Schedule of Investments. EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 96.6% AUSTRALIA– 4.3% Newcrest Mining Ltd. $ Santos Ltd. CANADA– 28.5% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. IAMGOLD Corp. Kinross Gold Corp. Major Drilling Group International, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp. Silver Wheaton Corp. Yamana Gold, Inc. CHILE– 0.6% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA– 5.8% China BlueChemical Ltd. - Class H China Shenhua Energy Co., Ltd. - H Shares CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - Class H GERMANY– 0.8% K+S A.G. INDONESIA– 1.6% Bumi Resources Tbk P.T. Harum Energy Tbk P.T. NORWAY– 14.8% Det Norske Oljeselskap ASA* Fred Olsen Energy ASA EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NORWAY (Continued) Leroey Seafood Group ASA $ Marine Harvest ASA* Norwegian Energy Co. AS* Statoil ASA Yara International ASA SINGAPORE– 2.1% Golden Agri-Resources Ltd. SWITZERLAND– 26.0% Syngenta A.G. ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND– 2.5% PTT PCL UNITED STATES– 9.6% Alliance Resource Partners LP Chesapeake Energy Corp. Monsanto Co. Mosaic Co. Newmont Mining Corp. Peabody Energy Corp. Southwestern Energy Co.* TOTAL COMMON STOCKS (Cost $31,536,044) Principal Amount SHORT-TERM INVESTMENTS– 4.9% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,577,733) TOTAL INVESTMENTS – 101.5% (Cost $33,113,777) Liabilities in Excess of Other Assets – (1.5)% ) TOTAL NET ASSETS – 100.0% $ EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) ADR – American Depositary Receipt LP – Limited Partnership PCL – Public Company Limited * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. EP China Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 99.3% CONSUMER DISCRETIONARY– 22.0% Giordano International Ltd. $ Golden Eagle Retail Group Ltd. Great Wall Motor Co., Ltd. - Class H Sa Sa International Holdings Ltd. Samsonite International S.A. Sands China Ltd. Shenzhou International Group Holdings Ltd. Stella International Holdings Ltd. Techtronic Industries Co. Television Broadcasts Ltd. Xinyi Glass Holdings Ltd. CONSUMER STAPLES– 5.6% China Foods Ltd. China Mengniu Dairy Co., Ltd. Vinda International Holdings Ltd. Yantai Changyu Pioneer Wine Co., Ltd. - Class B ENERGY– 10.2% CNOOC Ltd. Honghua Group Ltd. Kunlun Energy Co., Ltd. FINANCIALS– 14.3% AIA Group Ltd. BOC Hong Kong Holdings Ltd. China Life Insurance Co., Ltd. - Class H Link REIT Sun Hung Kai Properties Ltd. HEALTH CARE– 10.4% Lee's Pharmaceutical Holdings Ltd. Shandong Weigao Group Medical Polymer Co., Ltd. - Class H Sino Biopharmaceutical Sinopharm Group Co., Ltd. - Class H WuXi PharmaTech Cayman, Inc. - ADR* EP China Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS– 9.6% CIMC Enric Holdings Ltd. $ Haitian International Holdings Ltd. Hsin Chong Construction Group Ltd. Jardine Matheson Holdings Ltd. Zhuzhou CSR Times Electric Co., Ltd. - Class H INFORMATION TECHNOLOGY– 10.7% AAC Technologies Holdings, Inc. Baidu, Inc. - ADR* Lenovo Group Ltd. SINA Corp.* Taiwan Semiconductor Manufacturing Co., Ltd. MATERIALS– 0.5% China Forestry Holdings Co., Ltd.1 TELECOMMUNICATION SERVICES– 3.0% China Mobile Ltd. UTILITIES– 13.0% Cheung Kong Infrastructure Holdings Ltd. ENN Energy Holdings Ltd. Guangdong Investment Ltd. Huaneng Power International, Inc. - Class H TOTAL COMMON STOCKS (Cost $33,810,457) Principal Amount SHORT-TERM INVESTMENTS– 0.1% $ UMB Money Market Fiduciary, 0.010%2 TOTAL SHORT-TERM INVESTMENTS (Cost $57,919) TOTAL INVESTMENTS – 99.4% (Cost $33,868,376) Other Assets in Excess of Liabilities – 0.6% TOTAL NET ASSETS – 100.0% $ EP China Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) ADR – American Depositary Receipt REIT – Real Estate Investment Trust * Non-income producing security. 1 Fair value under procedures established by the Board of Trustees, represents 0.51% of Net Assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 99.4% CAMBODIA– 4.0% NagaCorp Ltd. $ CHINA– 11.4% AAC Technologies Holdings, Inc. Goodbaby International Holdings Ltd. Haitian International Holdings Ltd. NAM TAI Electronics, Inc. Shenzhou International Group Holdings Ltd. Springland International Holdings Ltd. WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG– 8.6% Giordano International Ltd. Hsin Chong Construction Group Ltd. Sa Sa International Holdings Ltd. Sino Biopharmaceutical Techtronic Industries Co. INDIA– 7.7% Bajaj Corp. Ltd. Dish TV India Ltd.* Emami Ltd. Ipca Laboratories Ltd. Shree Cement Ltd. INDONESIA– 16.3% Bumi Serpong Damai P.T. Erajaya Swasembada Tbk P.T. Holcim Indonesia Tbk P.T. Jasa Marga P.T. Lippo Karawaci Tbk P.T. Media Nusantara Citra Tbk P.T. Mitra Adiperkasa Tbk P.T. Ramayana Lestari Sentosa Tbk P.T. Tempo Scan Pacific Tbk P.T. Wijaya Karya Persero Tbk P.T. Wismilak Inti Makmur Tbk P.T. MALAYSIA– 8.1% Dialog Group Bhd Oldtown Bhd Pavilion Real Estate Investment Trust - REIT Perisai Petroleum Teknologi Bhd* EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MALAYSIA (Continued) Sapurakencana Petroleum Bhd $ PHILIPPINES– 14.7% Alliance Global Group, Inc. Energy Development Corp. First Philippine Holdings Corp. GT Capital Holdings, Inc. Puregold Price Club, Inc. Robinsons Land Corp. Security Bank Corp. Universal Robina Corp. SINGAPORE– 8.4% Mapletree Commercial Trust - REIT Parkway Life Real Estate Investment Trust - REIT Religare Health Trust Super Group Ltd. TAIWAN– 1.6% Elan Microelectronics Corp. THAILAND– 18.6% Bangkok Dusit Medical Services PCL Central Plaza Hotel PCL CPN Retail Growth Leasehold Property Fund Gunkul Engineering PCL Home Product Center PCL Kiatnakin Bank PCL Malee Sampran Factory PCL Siam Makro PCL Sino Thai Engineering & Construction PCL STP & I PCL Thaicom PCL* TOTAL COMMON STOCKS (Cost $24,314,929) Principal Amount SHORT-TERM INVESTMENTS– 1.2% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $381,281) EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) TOTAL INVESTMENTS – 100.6% (Cost $24,696,210) $ Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at period end. See accompanying Notes to Schedule of Investments. EP Latin America Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 97.9% BRAZIL– 30.8% Abril Educacao S.A. $ Arezzo Industria e Comercio S.A. BM&FBovespa S.A. BR Properties S.A. CCR S.A. Cia de Bebidas das Americas - ADR Estacio Participacoes S.A. Kroton Educacional S.A.* M Dias Branco S.A. Mahle-Metal Leve S.A. Industria e Comercio Marcopolo S.A. Qualicorp S.A.* Raia Drogasil S.A. Randon Participacoes S.A. Totvs S.A. Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao S.A. Weg S.A. CHILE– 13.3% Aguas Andinas S.A. - A Shares Coca-Cola Embonor S.A. - B Shares ENTEL Chile S.A. Forus S.A. SACI Falabella Sonda S.A. COLOMBIA– 5.3% Bancolombia S.A. - ADR Ecopetrol S.A. - ADR Pacific Rubiales Energy Corp. MEXICO– 42.6% Alfa S.A.B. de C.V. - A Shares Alpek S.A. de C.V. Alsea S.A.B. de C.V.* America Movil S.A.B. de C.V. - ADR Arca Continental S.A.B. de C.V. Banregio Grupo Financiero S.A.B. de C.V. Bolsa Mexicana de Valores S.A.B. de C.V. Compartamos S.A.B. de C.V. Concentradora Fibra Hotelera Mexicana S.A. de C.V. EP Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Credito Real S.A.B. de C.V.* $ El Puerto de Liverpool S.A.B. de C.V. Empresas ICA S.A.B. de C.V. Fibra Uno Administracion S.A. de C.V. Fomento Economico Mexicano S.A.B. de C.V. - ADR Genomma Lab Internacional S.A.B. de C.V. - B Shares* Grupo Financiero Banorte S.A.B. de C.V. - O Shares Grupo Herdez S.A.B. de C.V. Grupo Sports World S.A.B. de C.V.* Kimberly-Clark de Mexico S.A.B. de C.V. - A Shares Promotora y Operadora de Infraestructura S.A.B. de C.V.* Qualitas Controladora S.A.B. de C.V. PERU– 5.9% Credicorp Ltd. Inretail Peru Corp. Union Andina de Cementos S.A.A. TOTAL COMMON STOCKS (Cost $11,810,664) Principal Amount SHORT-TERM INVESTMENTS– 2.1% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $300,362) TOTAL INVESTMENTS – 100.0% (Cost $12,111,026) Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt BR – Brazil * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at period end. See accompanying Notes to Schedule of Investments. EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 82.0% CONSUMER DISCRETIONARY– 7.4% Hasbro, Inc. $ McDonald's Corp. Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES– 11.0% Archer-Daniels-Midland Co. Coca-Cola Co. H.J. Heinz Co. Kraft Foods Group, Inc. Mondelez International, Inc. - Class A Philip Morris International, Inc. Procter & Gamble Co. ENERGY– 9.2% Alliance Resource Partners LP Chevron Corp. Diamond Offshore Drilling, Inc. Ensco PLC - Class A EOG Resources, Inc. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Southwestern Energy Co.* HEALTH CARE– 11.7% Abbott Laboratories AbbVie, Inc. Baxter International, Inc. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Stryker Corp. INDUSTRIALS– 4.7% Caterpillar, Inc. Cummins, Inc. EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Deere & Co. $ Joy Global, Inc. Raytheon Co. INFORMATION TECHNOLOGY– 24.1% Accenture PLC - Class A Activision Blizzard, Inc. Apple, Inc. Broadcom Corp. - Class A EMC Corp.* Facebook, Inc., Class A* Google, Inc. - Class A* Microsoft Corp. NetApp, Inc.* QUALCOMM, Inc. MATERIALS– 9.4% Allied Nevada Gold Corp.* Barrick Gold Corp. EI du Pont de Nemours & Co. Goldcorp, Inc. IAMGOLD Corp. Kinross Gold Corp. Newcrest Mining Ltd. Newmont Mining Corp. Yamana Gold, Inc. TELECOMMUNICATION SERVICES– 4.5% AT&T, Inc. CenturyLink, Inc. TOTAL COMMON STOCKS (Cost $7,523,752) EXCHANGE TRADED FUNDS– 4.9% Utilities Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $451,802) EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS– 16.5% $ UMB Money Market Fiduciary, 0.010%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,555,427) TOTAL INVESTMENTS – 103.4% (Cost $9,530,981) Liabilities in Excess of Other Assets – (3.4)% ) TOTAL NET ASSETS – 100.0% $ LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) Note 1 – Organization EuroPac International Value Fund (the ‘‘International Value Fund’’), EuroPac International Bond Fund (the “International Bond Fund”), EuroPac Hard Asset Fund (the “Hard Asset Fund”), EP China Fund (formerly known as EPH China Fund) (the “China Fund”), EP Asia Small Companies Fund (the “Asia Small Companies Fund”), EP Latin America Fund (the “Latin America Fund”), and EP Strategic US Equity Fund (the “Strategic US Equity Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The International Value Fund commenced operations on April 7, 2010, and its primary investment objective is to provide income and long-term capital appreciation. The International Bond Fund commenced operations on November 15, 2010, and its primary investment objective is to provide current income and capital appreciation.The Hard Asset Fund commenced operations on June 30, 2011, and its primary investment objective is appreciation of capital and protection against inflation. The China Fund commenced operations on July 31, 2009, and its primary investment objective is long-term capital appreciation. The China Fund’s fiscal year end was changed to October 31st as of July 1, 2011. The Asia Small Companies Fund commenced operations on December 1, 2010, and its primary investment objective is to provide long-term capital appreciation. The Latin America Fund commenced operations on November 1, 2011, and its primary investment objective is to provide long-term capital appreciation.The Strategic US Equity Fund commenced operations on March 1, 2012, and its primary investment objective is to provide long-term capital appreciation. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2013 (Unaudited) A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service. The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs. The Board reviews the independent third party fair valuation analysis report quarterly. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At January 31, 2013, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Funds, based on cost for federal income tax purposes were as follows: International International Hard Asset China Asia Small Companies Value Fund Bond Fund Fund Fund Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Unrealized appreciation/(de-preciation) on foreign currency - Net unrealized appreciation/(depreciation) on investments and foreign currency translations $ $ $ ) $ $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2013 (Unaudited) Latin America Strategic U.S. Fund Equity Fund Cost of investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Unrealized appreciation/(de-preciation) on foreign currency - Net unrealized appreciation/(depreciation) on investments and foreign currency translations $ $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to wash sale loss deferrals and passive foreign investment companies (“PFICs”). Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2013 (Unaudited) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. The following is a summary of the inputs used, as of January 31, 2013, in valuing the Funds’ assets carried at fair value: International Value Fund Level1 Level2 Level3* Total Investments Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Short-Term Investments - - Total Investments $ $ - $ - $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2013 (Unaudited) International Bond Fund Level1 Level2 Level3* Total Investments Bonds Basic Materials $
